Citation Nr: 1625735	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had service in the U.S. Army Reserves, which included a period of active duty from February 6, 1967, to June 6, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the instant matter previously before it in July 2015, at which time it was remanded for further development.  Upon completion of the requested development, the Veteran's claim was readjudicated and denied via a February 2016 supplemental statement of the case.  The case was thereafter returned to the Board.  


FINDING OF FACT

The Veteran's hearing loss did not have its clinical onset in service and is not otherwise related to active duty sensorineural hearing loss was not exhibited within the first post service year.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Veteran chose to participate in the Fully Developed Claims (FDC) program and the notice that accompanies VA Form 21-526EZ informs claimants of the information and evidence necessary to substantiate various types of claims, to include claims for service connection.  The Veteran was also provided with VCAA-compliant notice in October 2015.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and any error with respect to the timing of notice was effectively cured in this case. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim). 

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the matters decided herein has been obtained.  The evidence includes the Veteran's service treatment records (STRs), VA treatment records and examination reports, the report of a private audiological evaluation, and statements from the Veteran.

The Veteran was also afforded two VA examinations in connection with the matters decided herein.  For the reasons indicated in the discussion below, the examination reports, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate the Veteran's claim decided herein.  Thus, VA has fulfilled its duty to assist the Veteran in this regard.

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of a hearing loss claim, impaired hearing will be considered a disability by VA when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran asserts that he suffers from bilateral hearing loss as a result of his military service.  Specifically, he contends that his hearing loss is the result of acoustic trauma sustained on the firing range during basic training. 

In October 2012, the Veteran was afforded a VA audiological examination.  A review of the audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Board also finds no reason to doubt the Veteran's credibility in reporting noise exposure from gunfire during basic training.  38 U.S.C.A. § 1151(a) (West 2014).  Accordingly, the Board concedes that he was exposed to some amount of noise in service.  Thus, the question is one of nexus.  See Davidson, supra.  

Relevant to the issue of nexus, the Board notes that the Veteran's STRs of record are silent for complaints of hearing loss.  The results of audiometric testing conducted as part of the Veteran's entrance and separation examinations showed that the Veteran's hearing thresholds from 500 to 4,000 Hertz were within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  The Veteran also denied ear trouble on the May 1967 report of medical history. 

As to the likelihood that the Veteran's hearing loss is related to service, the audiologist who examined the Veteran in October 2012 opined that it was less likely than not that the Veteran's hearing loss was attributable to his military service.  As rationale for that opinion, the audiologist noted normal hearing at entrance and separation from service with no significant shifts in hearing shown during his period of active duty.  

In its July 2015 action, the Board found the VA audiologist's opinion inadequate to rely upon due to a lack of rationale.  The matter was thus remanded for additional development.  The Veteran was afforded a fee-basis audiological examination in November 2015.  The audiologist reviewed the results of the Veteran's in-service audiograms, finding that they demonstrated that the Veteran had normal hearing at entrance to and separation from service.  The audiologist explained that the audiogram is the objective standard for noise injury, and stated that because the Veteran's hearing was normal at separation from service and because the Veteran did not experience any significant threshold shifts in hearing acuity during service, the evidence failed to demonstrate that the Veteran's military noise exposure caused a permanent hearing loss.  The audiologist opined therefore that the Veteran's current hearing loss is less likely than not caused by or a result of military noise exposure.

Upon review of the evidence, the Board finds service connection is not warranted because the evidence is insufficient to demonstrate a medical relationship between the Veteran's in-service noise exposure and his bilateral hearing loss.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  Notably, there is no evidence that the Veteran's hearing loss manifested during his period of active duty service or to a compensable degree within a year of separation from active military service.  Consequently, service connection is not warranted for hearing loss on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Further, because hearing loss was not objectively demonstrated in service, the provisions of 38 C.F.R. § 3.303(b) are not for application.  

As to whether service connection may be established on a direct basis, the Board finds particularly probative the fact that no audiologist, to include the Veteran's private audiologist who examined him in April 2012 has attributed his hearing loss to his in-service noise exposure.  The audiologist who examined the Veteran in 2015 also explained why the evidence of record failed to show that the Veteran's military noise exposure caused a permanent hearing loss.  The Board is persuaded by the audiologist's explanation because of her expertise and because the record is consistent with the explanation.  To the extent that the audiologist's November 2015 negative nexus opinion is lacking in rationale, the Board notes that there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In the instant case, there is no indication that the audiologist failed to consider any piece of relevant evidence before providing the requested opinion.  The Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Furthermore, no medical professional has specifically attributed the Veteran's hearing loss to service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that current hearing loss is related to in-service acoustic trauma has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2015 VA examination report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

To the extent the Veteran is claiming hearing loss in service and since that time, the Board does not find this reliable.  There were no complaints or findings of hearing loss in service and when first seen for hearing problems after service, there was no indication that it was of service onset.  The Veteran has pointed to acoustic trauma as the cause of his hearing loss and that point has been considered by the 2015 VA examiner.  

Accordingly, because the preponderance of the evidence is against the Veteran's claim, his claim of service connection for hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


